NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

EVELYN BURNEY, DOING BUSINESS AS PLOTT
BAKERY PRODUCTS,
PZaintiff-Appellant,

V

UNITED STATES,
Defendant-Appellee,

AND

STERLING FOODS, INC.,
Defendant-Appellee.

2012-5088

Appeal from the United States Court of Federal
Claims in case no. 12~CV-067, Senior Judge Eric G.
Bruggink.

ON MOTION

ORDER

The United Postal Service moves for extensions of
time, until September 20, 2012, for the appe11ees’ to file

EVELYN BURNEY V. US 2

their response briefs. Sterling Foods does not oppose.
Evelyn Burney opposes.

Upon consideration thereof,
IT Is ORDERED THAT:
The motion is granted

FoR THE CoURT

 

SEP 1 9 2012 /S/Jan Horbal
Date J an Horbaly
C1erk

ccc Carrie A. Dunsmore, Esq.

Michael A. Gordon, Esq. ERPF

Evelyn T. Burney  AL c\§;%i'ii'ri=o“
827 SEP 1 0 2012

JAN HORBALY
CI.ERK